Waite, C. J.
By a uniform course of judicial decisions, for nearly forty years past, it has become the established common law in this state, that choses in action, accruing to the wife, during the coverture, vest absolutely in the husband, and do not, upon his decease, survive to her. Consequently suits, for the recovery of the moneys due upon them, must be brought in his name, and not in their joint names. And even if it be shown that a promissory note was given to a wife, upon the sale of her land, the note and the avails of it, aside from the provisions of any statute, vest absolutely in the husband, without any reference to the circumstances connected with the consideration.
This doctrine has been so often recognized and repeated by our courts, that a review of the decisions becomes unnecessary. It is enough merely to refer to them. Griswold v. Penniman, 2 Conn. R., 564. Cornwall v. Hoyt, 7 Conn. R., 420. Whittlesey v. McMahon, 10 Conn. R., 137. Morgan *169v. Thames Bank, 14 Conn. R., 99. Ecc. Soc. Middletown v. Mather, 15 Conn. R., 587. Hawley v. Burgess, 22 Conn. R. 284.
It is said that the rule of our common law, upon this subject, has been varied by several recent statutes; that one provides that all personal property accruing, during coverture, to any married man, in right of his wife, by virtue of a bequest or distribution, and all property derived from the sale, or re-investment thereof, shall vest in him, in trust for the use of the wife, and upon Jiis decease will'survive to her or her legal representatives. Stat., 1849. In another, it is provided, that, in every case when the real estate of a married woman is sold, and the price, or avails, invested in her name, the same shall, in equity, be deemed to belong to her. Stat.,' 1850.
Hence it is claimed, that, as these statutory provisions, and others of a similar character, have made such material alterations in our system, the whole ought to be considered as changed, and in conformity with the principles established by those statutes. But we can not yield our assent to this claim.
So far as changes in our law have been made by the legislature, their acts must govern. If further alterations are necessary, it is for the legislature, and not for the courts, to make them. In the former case, the alterations will be prospective in their operation, and not, as in the. latter case, breaking up titles, that have been considered as vested under existing laws.
As the case under consideration falls clearly within the general rule, as established in this state, and not within any of the provisions created by statute, the rule must govern.
Finally, it is said, that under a motion in arrest, the court ought to presume that the note in question was given for property óf the wife, which, by statute, she was entitled to hold as her own, and that consequently the right of action upon it would survive to her, and therefore she may unite *170with her husband, in a suit to recover the money due upon it.
If the fact were so, that she had such an interest in the note, as entitled her to unite with her husband, in a suit upon it, that fact ought to be made to appear upon the face of the declaration. The mere circumstance, that the note was made payable to her, in our opinion, is not sufficient for that purpose. It might, or it might not, have been given for her property,- depending upon other facts not stated in the declaration.
The alterations, made by the statutes, constitute exceptions to the general rule, founded upon particular circumstances. To relieve the case, therefore, from the operation of the general rule, the declaration ought to contain such allegations, as will show that the case is brought within one of those exceptions. That not having been done, we are of opinion that the county court was justified in arresting judgment, and we so advise the superior court.
In this opinion, the other judges, Storrs, and Hinman, concurred.
Judgment affirmed.